PER CURIAM.
Earl Lee Nolton, Jr., seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Nolton, Nos. CR-96-120-DKC; CA-98-3412-DKC (D. Md. June 27, 2000).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Nolton alleges that his sentence is illegal under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We recently held in United States v. Sanders, 247 F.3d 139 (4th Cir.2001), that the new rule announced in Apprendi is not retroactively applicable to cases on collateral review. Accordingly, Nolton’s Apprendi claim is not cognizable.